  Case 18-04914        Doc 55     Filed 02/02/21 Entered 02/02/21 11:00:05          Desc Main
                                    Document     Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 18 B 04914
         Laterria Davis,                     )      HON. Carol A. Doyle
                                             )      CHAPTER 13
         DEBTOR.                             )

                                      NOTICE OF MOTION

TO:      M O Marshall, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603, via electronic court
         notification;

         See the attached Service List.

       Please take notice that on March 16, 2021, at 9:30 a.m., I will appear before the Honorable
Carol A. Doyle, or any judge sitting in that judge’s place, and present the motion to modify plan,
a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-
8287666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and the
password is Doyle742. The meeting ID and password can also be found on the judge’s page on
the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 18-04914       Doc 55     Filed 02/02/21 Entered 02/02/21 11:00:05             Desc Main
                                   Document     Page 2 of 6



                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that he served a copy of this notice and the attached
motion, on each entity shown on the attached list at the address shown and by the method indicated
on the list on February 2, 2021, via U.S. Mail with postage prepaid from the mailbox located at 20
S. Clark Street, Chicago, IL 60603.


                                                              /s/ Steve Miljus_____
                                                              Attorney for Debtor

                                                              The Semrad Law Firm, LLC
                                                              20 S. Clark Street, 28th Floor
                                                              Chicago, IL 60603
                                                              (312) 913-0625
                    Case 18-04914        Doc 55     Filed 02/02/21            Entered 02/02/21 11:00:05     Desc Main
Label Matrix for local noticing                   Peritus Portfolio Services
                                                       Document              LLC /3Wollemi
                                                                          Page      of 6 Acq     U.S. Bankruptcy Court
0752-1                                            PO Box 141419                                  Eastern Division
Case 18-04914                                     Irving, Tx 75014-1419                          219 S Dearborn
Northern District of Illinois                                                                    7th Floor
Eastern Division                                                                                 Chicago, IL 60604-1702
Tue Feb 2 07:37:07 CST 2021
AFNI, INC                                         AMER CR ACPT                                   CHRYSLER Capital
PO Box 3517                                       961 E MAIN ST 2ND FLOOR                        91 WALL STREET POB 666
Bloomington, IL 61702-3517                        SPARTANBURG, SC 29302-2185                     MADISON, CT 06443-0666



CMRE. 877-572-7555                                CREDIT MANAGEMENT LP                           City of Chicago - Parking and red Light Tick
3075 E IMPERIAL HWY STE                           PO Box 118288                                  121 N. LaSalle Street
BREA, CA 92821-6733                               Carrollton, TX 75011-8288                      Chicago, IL 60602-1202



City of Chicago Department of Finance             Country Club Hills Municipality                DEPT OF EDUCATION/NELN
c/o Arnold Scott Harris                           4200 W 183rd Street                            121 S 13TH ST
111 W Jackson Blvd Ste 600                        Country Club Hills, IL 60478-5338              LINCOLN, NE 68508-1904
Chicago,IL 60604-3517


HARRIS & HARRIS LTD                               (p)HERITAGE ACCEPTANCE CORPORATION             I C SYSTEM INC
222 Merchandise Mart Plaza, Suite 1900            118 SOUTH SECOND STREET                        PO BOX 64378
Chicago, IL 60654-1421                            ELKHART IN 46516-3113                          SAINT PAUL, MN 55164-0378



IRS 1                                             MCOA                                           (p)NATIONWIDE CREDIT AND COLLECTION INC
PO Box 7346                                       3348 Ridge Road                                ATTN BOB BECK
Philadelphia, PA 19101-7346                       Lansing, IL 60438-3291                         815 COMMERCE DR
                                                                                                 SUITE - 270
                                                                                                 OAK BROOK IL 60523-8852

(p)LAGO FUNDING CORP                              Purchasing Power, LLC                          Regional Renovations
ATTN JORGE GONZALEZ                               1349 W Peachtree St Nw Ste 1100                926 150th St
224 DATURA ST                                     Attn: Zandria D. Johnson                       Hammond, IN 46327-1805
STE 611                                           Atlanta, GA 30309-2956
WEST PALM BEACH FL 33401-5634

SALLIE MAE                                        SOUTH OAK DODGE, INC.                          Santander Consumer USA Inc.,
PO Box 9500                                       SCOTT C. KUNTZ                                 an IL Corp d/b/a Chrysler Capital
Attn: Claims Processing                           900 E. NORTHWEST HWY.                          P.O. Box 961275
Wilkes Barre, PA 18773-9500                       MOUNT PROSPECT, IL 60056-3444                  Fort Worth, TX 76161-0275


South   Oak Dodge                                 US DEP ED                                      US Department of Education c/o Nelnet
900 E   Northwest Hwy                             PO Box 8937                                    121 South 13th Street, Suite 201
c/o:    Scott Kuntz                               Madison, WI 53708-8937                         Lincoln, NE 68508-1911
Mount   Prospect, IL 60056-3444


Village Olympia Fields                            Village of Crestwood                           Village of Dolton
Municipal Collection of America Inc               Municipal Collection of America Inc            Municipal Collection of America Inc
3348 Ridge Road                                   3348 Ridge Road                                3348 Ridge Road
Lansing, IL 60438-3291                            Lansing, IL 60438-3291                         Lansing, IL 60438-3291
                  Case 18-04914           Doc 55       Filed 02/02/21              Entered 02/02/21 11:00:05         Desc Main
Village of S Chicago Heights                         Will Document
                                                          County Department ofPage
                                                                               Revenue
                                                                                     4 of 6               Laterria Davis
Municipal Collection of America Inc                  302 N Chicago St                                     14627 Hoyne
3348 Ridge Road                                      Joliet, IL 60432-4078                                Dixmoor, IL 60426-1036
Lansing, IL 60438-3291


(p)M O MARSHALL CHAPTER 13 TRUSTEE                   Nicholas J Landi                                     Patrick S Layng
55 EAST MONROE SUITE 3850                            Semrad Law Firm LLC                                  Office of the U.S. Trustee, Region 11
CHICAGO IL 60603-5764                                20 S. Clark Street #28                               219 S Dearborn St
                                                     Chicago, IL 60603-1811                               Room 873
                                                                                                          Chicago, IL 60604-2027

Rigoberto Garcia                                     Stephen M Cramarosso
The Semrad Law Firm, LLC                             Pfeiffer Law Offices, P.C.
20 S. Clark, 28th Floor                              1725 S. Naperville Road
Chicago, IL 60603-1811                               Suite 205
                                                     Wheaton, IL 60189-5855



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


HERITAGE ACCEPTANCE                                  NATIONWIDE CREDIT & CO                               PG ACQUISITIONS GROUP, INC.
121 S. Main Street                                   815 COMMERCE DR STE 270                              224 DATURA ST SUITE 209
Elkhart, IN 46516                                    OAK BROOK, IL 60523                                  WEST PALM BEACH, FL 33401



M.O. Marshall
55 E. Monroe Street, Suite 3850
Chicago, IL 60603




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Peritus Portfolio Services LLC / Wollemi A        End of Label Matrix
PO Box 141419                                        Mailable recipients      37
Irving, Tx 75014-1419                                Bypassed recipients       1
                                                     Total                    38
 Case 18-04914         Doc 55     Filed 02/02/21 Entered 02/02/21 11:00:05            Desc Main
                                    Document     Page 5 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )      CASE NO. 18 B 04914
          Laterria Davis,                      )      HON. Carol A. Doyle
                                               )      CHAPTER 13
         DEBTOR.                               )

                                 MOTION TO MODIFY PLAN

        The Debtor, Laterria Davis, by and through Debtor’s attorneys, The Semrad Law Firm,
LLC and hereby moves this Honorable Court to modify the confirmed Chapter 13 Plan, and Debtor
states the following:

         1.     On February 22, 2018, Debtor filed a petition for relief pursuant to Chapter 13 Title

                11 U.S.C.

         2.     This Honorable Court confirmed the Debtor’s Chapter 13 Plan of reorganization on

                May 8, 2018.

         3.     The confirmed Chapter 13 Plan allows for secured creditors to be paid 100.00% of

                their allowed claims, and general unsecured creditors without priority to be paid

                10.00% of their allowed claims.

         4.     The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

                Chapter 13 Trustee in the amount of $565.00 monthly for 36 months.

         5.     Debtor experienced income losses due to COVID-19 pandemic. As a result, she

                was unable to maintain both her monthly plan payments and regular household

                expenses.

         6.     Debtor returned to work and can resume making timely plan payments moving

                forward.

         7.     Debtor respectfully requests this Honorable Court to defer the current plan default

                to the end of the plan of reorganization.
Case 18-04914    Doc 55     Filed 02/02/21 Entered 02/02/21 11:00:05              Desc Main
                              Document     Page 6 of 6



    8.    Debtor further requests this Honorable Court to extend the Chapter 13 Plan term to

          a period not to exceed 84 months pursuant to H.R. 748- Cares Act, Section 1113

          (b) (1) (C), since Debtor has experienced a material financial hardship due, directly

          or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic.

    9.    Debtor is in a position to proceed with the instant case.

    10.   Debtor filed the instant case in good faith and intends to complete the plan of

          reorganization.




          Debtor prays this Honorable Court for the following relief:

    A.    That this Honorable Court enter an Order deferring the current plan default to the

          end of the Chapter 13 Plan of reorganization; and

    B.    That this Honorable Court enter an Order modifying the confirmed Chapter 13 Plan

          at Section 2.1 to state that Debtor will make regular payments to the Trustee for a

          term not to exceed 84 months;

    C.    For such other and further relief as the Court deems fair and proper.


                                                        Respectfully submitted,

                                                        /s/ Steve Miljus_____
                                                        Attorney for Debtor

                                                        The Semrad Law Firm, LLC
                                                        20 S. Clark Street, 28th Floor
                                                        Chicago, IL 60603
                                                        (312) 913-0625
